Citation Nr: 1709206	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a vestibular schwannoma/acoustic neuroma of the left auditory nerve, to include residual disability inclusive of deafness in the left ear.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had service as an activated member of the United States Marine Corps Reserve from June 1985 to November 1985, and from November 1990 to April 1991, to include duty in Saudi Arabia, Kuwait, and Iraq in Operation Desert Shield/Desert Storm.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the same component.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claim was remanded in January 2015 for evidentiary development and was dispatched to the Veterans Health Administration (VHA) for an expert medical opinion in August 2016.  All actions associated with these development requests have been completed.  

The Veteran appeared at a Travel Board hearing in May 2014.  A transcript is of record.  


FINDING OF FACT

The Veteran's noise and environmental toxin exposure, experienced during his active service as a Marine machine gunner in Operation Desert Storm, caused him to develop acoustic neuroma/vestibular schwannoma in the left auditory nerve; he is deaf in the left ear as a consequence of active service.  






CONCLUSION OF LAW

Service connection for a vestibular schwannoma/acoustic neuroma of the left auditory nerve, to include residual disability inclusive of deafness in the left ear, is warranted.   38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed a vestibular schwannoma in his left auditory nerve as a consequence of activated service in the Marine Corps Reserve.  Specifically, he asserts that service during Operation Desert Storm included exposure to noise and environmental toxins which contributed to the onset of the current disease.  

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's military occupational specialty (MOS) during his activated service with the Marine Corps Reserve was machine gunner.  He was assigned to a weapons platoon during Desert Storm, and participated in the invasion of Iraq and liberation of Kuwait in the winter of 1991.  The Veteran has been awarded the Southwest Asia Service Medal in recognition of this service, and as he had a combat arms MOS contemporaneous with service in a theatre of combat operations, his assertions of engaging in combat are presumed credible under the law.  The Veteran states that he engaged in prisoner of war (POW) escort duties, and that he was exposed to "burn pits" and to oil well fires set during the retreat of Iraqi forces from Kuwait.  

The Veteran obtained a letter from his private family physician, dated in 2014, which noted a concern regarding the onset of his acoustic neuromas/vestibular abnormalities and his exposure to environmental toxins in service.  A previous VA examination, dated in August 2011, provided medical literature which was not actually cited in the narrative opinion regarding a nexus.  Based on this, the Board dispatched the claim to an expert specialist physician with the Veterans Health Administration (VHA).  The returned report from the VHA otolaryngologist (ENT), dated in September 2016, is highly probative.  

Specifically, the Board instructed the VA ENT to accept the Veteran's reported combat environment-related noise and environmental toxin exposure as credible, and to opine as to if either acoustic trauma and/or exposure to chemicals from "burn pits" and oil wells caused the development of schwannoma/acoustic neuroma in the left auditory nerve.  

The ENT noted that the Veteran had an acoustic neuroma diagnosed in 2008 on the left auditory nerve.  Surgery occurred and, as a residual of treatment, the Veteran has no hearing remaining in his left ear.  It was explained that "in the past 10 years or so, there have been a number of studies looking at possible links between noise exposure, cell phones, and [occupations]" and acoustic neuromas like the Veteran experiences.  Apparently, research into these formations was limited "until recently," and the tumors are considered to be rare.  The ENT stated that the "European INTERPHONE" study looked at "noise exposure" as one factor, and it was "found that there was an increase of the relative risk associated [with] loud noise both in the industrial and leisure settings" and the development of acoustic neuromas.  The "duration" and "type of noise" were factors, but, it was intimated,  individuals with "continuous" or "explosive" noise (which, while not described by the examiner, would by necessity include machine gun firing as a Marine gunner in Operation Desert Storm) had higher incidences of development of acoustic neuromas than in portions of the population where noise exposure was only "intermittent."  

The VA ENT also mentioned a 2005 study published in the American Journal of Epidemiology as being relevant to understanding the nature of acoustic neuroma pathology.  Specifically, this academic evaluation described a potential "13-year latency period" between exposure to noise and the onset of disease "to allow for the slow-growing nature of the tumor."  In other words, acoustic neuromas do not, apparently, manifest directly after a period of noise exposure and can take some time to develop to the point of needing treatment.  In the Veteran's case, he was diagnosed slightly after the suggested 13-year latency period (which would be 2004 as opposed to 2008); however, the time of latency is not drastically later or earlier than what the epidemiology article noted as consistent with the development of the slow-growing tumor.  It was noted that "noise exposure risk seemed to drop out in favor of leisure noise" as a causative factor for the neuromas; however, such an opinion relied on hearing protection being worn in the occupational environment (a person, it was thought, would be less likely to wear hearing protection while engaging in high-noise recreational activities).  A machine gunner in Desert Storm would not, however, as a matter of course, have ready access to hearing protection.  As such, the acoustic trauma associated with machine gunner service in Iraq, Kuwait, and Saudi Arabia would, in fact, exist as a risk factor for the ultimate development of acoustic neuroma in a manner similar to recreationally noisy activities performed without hearing protection.  

With respect to toxin exposure, the VA ENT noted that that there was one "Swedish population study" which examined the development of acoustic neuromas in the context of employment history and "possible exposures."  An "increased risk for acoustic neuroma" was found to be "associated with exposure to benzene" among other chemicals.  "Exposure assessment" was noted to be a "key part of this type of population study, and the exposures need to be classified as accurately as possible in terms of intensity, rout, duration, and frequency."  

The examiner noted that mischaracterizations of exposures cause some problem in the nature of the Swedish study, and based on that, and on what he termed a "relatively limited exposure" to toxins on the part of the Veteran, a negative opinion was returned.  The Board notes, however, that the Veteran has not mischaracterized his exposure to toxins and, with four months spent in forward operating areas during Desert Shield/Storm, it is very likely that he was exposed to "burn pits" and oil wells on a fairly regular basis for a fairly large portion of 1991.  

The Veteran, during his Travel Board hearing, has expressly described standing over "burn pits" for several hours per day.  A "burn pit" is created as a way to dispose of solid human waste when field conditions do not allow for the installation of plumbing.  Fuel, which contains benzene, is used to ignite the pits until the waste is destroyed.  That the Veteran was near such pits on a regular basis is consistent with the type of active service rendered.  

Because the Veteran served in combat and his account is of service incidents is therefore presumed credible under the law, the Veteran was exposed to toxins such as benzene while serving in Operation Desert Storm.  The "exposure assessment" in his case (which, the VA ENT noted, is the most crucial part of how much validity can be given to the conclusions presented in studies) is significant enough so that the described "increased risk" to develop acoustic neuroma can, at least as likely as not, be conceded as being applicable to the Veteran.  

Given the Veteran's noise exposure in service and his exposure to toxins such as benzene, which is undisputed as having occurred on a relatively significant and consistent basis during Operation Desert Storm, the evidence is in relative equipoise regarding a finding of a nexus between current acoustic neuroma/vestibular schwannoma and events of active service.  Despite the VA ENT's ultimate negative conclusion, the well-rationalized medical evidence he presented (which thoroughly discussed the risk factors associated with the development of acoustic neuromas) is supportive of the claim for service connection.  Accordingly, any doubt will be resolved in the Veteran's favor and the claim will be granted.  


ORDER

Service connection for a vestibular schwannoma/acoustic neuroma of the left auditory nerve, to include residual disability inclusive of deafness in the left ear, is granted.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


